          Case 1:93-cr-00181-LGS Document 1170 Filed 07/13/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                              Plaintiff,      :
                                                              :   93 Cr. 181-09 (LGS)
                            -against-                         :
                                                              :        ORDER
 VICTOR ALVAREZ,                                              :
                                              Defendant, :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 10, 2020, the Government filed an application to modify

Defendant’s conditions of release (the “Application”) (Dkt. No. 1169);

        WHEREAS, according to the Application, Defendant is scheduled to be released from

prison, and his supervised release is scheduled to begin, on July 30, 2020;

        WHEREAS, the Government reports that Defendant has informed Probation via the

Bureau of Prisons that he does not consent to the addition of the proposed conditions;

        WHEREAS, the Federal Defenders has advised the Government that they are conflicted

from further representing the Defendant. It is hereby

        ORDERED that the Court appoints Derek Cohen as counsel under the Criminal Justice

Act, 18 U.S.C. § 3006A, for the limited purpose of representing Defendant in connection with the

Application. It is further

        ORDERED that, as soon as possible and no later than July 20, 2020, Defendant’s

counsel shall meet and confer with the Government and file a letter to (1) confirm that Defendant

opposes the proposed modifications to the conditions of release, or apprise the Court of

Defendant’s position if Defendant does not oppose some or all of the proposed modifications; (2)

propose a timeline for next steps including, as necessary, a proposed date for a hearing. It is
           Case 1:93-cr-00181-LGS Document 1170 Filed 07/13/20 Page 2 of 2




further

          ORDERED that the Government’s request to file Exhibit B, and portions of the

Application, under seal is GRANTED.

Dated: July 13, 2020
       New York, New York
